DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Pat. No. 9,910,455 to Morrison et al. (i.e., “Morrison” 

hereinafter).  Referring to claim 1, Morrison discloses a display device, comprising: a first display (i.e., tablet 400), comprising a first body (410) and a first magnet (440) disposed in the first body, wherein the first body has a first side (i.e., bottom of 400) and a slot (415) located at the first side, the first magnet (440) is disposed corresponding to the slot, and the first magnet is adjacent to the first side; and a second display (i.e., “detachable component 420), detachably mounted to the first display (see col. 8, ll. 9-14), the second display comprising a second body (420) and a magnetic hook (430), wherein the second body has a second side (i.e., top of 420) and a recess (see col. 8, ll. 29-31), located at the second side, and the magnetic hook is movably disposed in the recess, wherein the first side of the first body (i.e., bottom of 400) abuts against the second side of the second body (i.e., top of 420), the slot is aligned to the recess, and the magnetic hook is driven by a magnetic force of the first magnet to be engaged with the slot.  See Figs. 4A-4C.
	Referring to claim 5, Morrison discloses the device as claimed, wherein the magnetic hook (430) is rotatably disposed in the recess, the magnetic hook comprises a pivoting part (445) and a hooking part (430) connected to the 


pivoting part, the pivoting part (445) is pivoted to the recess, and the hooking part is moved out of or back to the recess in response to rotation of the pivoting part.  See Figs. 4A-4C.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison, which disclo9ses the device a substantially claimed but does not expressly teach the first display further comprises a first positioning magnet disposed in the first body and adjacent to the first side, the second display further comprises a second positioning magnet disposed in the second body and adjacent to the second side, the first side of the first body abuts against the second side of the second body, and the first positioning magnet is aligned to the second positioning magnet to generate a magnetic attraction force. 


Official Notice is taken that it is well-known in the art of magnetic connecting devices to position additional magnets on corresponding adjacent sides away from the hook or latch structures of the device.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Morrison to include a first positioning magnet disposed in the first body and adjacent to the first side, and a second positioning magnet disposed in the second body and adjacent to the second side in order to provide engaging means along the length of the device for better stability. 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of U.S. Pat. Appl. Publ. No. No. US2014/0313665 to Delpier et al. (i.e., “Delpier” hereinafter, which was supplied by the applicant in the IDS filed August 14, 2020).  Referring to claim 2, Morrison discloses the device as claimed, except for the magnetic hook is slidably disposed in the recess, the magnetic hook comprises a sliding part and a hooking part connected to the sliding part, the sliding part is slidably disposed in the recess, and the hooking part is located outside the recess.  


Delpier discloses a computer system including a first and second housings and polar magnets, and a magnetic hook (415) is slidably disposed in a recess (325/330), the magnetic hook comprises a sliding part (460) and a hooking part (415) connected to the sliding part, the sliding part is slidably disposed in the recess, and the hooking part is located outside the recess.  See Figs. 3 and 4A-4C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify device of Morrison to include a sliding magnetic member, as taught by Delpier, instead of a rotating member, since the device of Delpier would provide equivalent means for latching and releasing the two display devices of Morrison.
Referring to claim 3, Morrison as modified by Delpier, discloses the device as claimed, wherein the second display further comprises a spring (412) disposed in the recess (325/330), and two ends of the spring are respectively connected to a sliding part (460) and an inner wall surface of the recess (i.e., at 420).  See Figs. 4A-4C of Delpier.




Allowable Subject Matter
Claim 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: regarding clam 4, the specific limitations of “the magnetic hook further comprises a second magnet engaged with the sliding part, and a magnetic attraction force is generated by the first magnet and the second magnet,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.  
Regarding claim 6, the specific limitations of “the magnetic hook further comprises a second magnet engaged with the pivoting part, and a magnetic repulsive force is generated by the first magnet and the second magnet,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.  Claim 7 depends from claim 6 and is therefore allowable for at least the same reasons.
Regarding claim 8, the specific limitations of “the magnetic hook further comprises a second magnet engaged with the pivoting part, the second display 

further comprises a magnetic member disposed in the recess, and the second magnet generates a magnetic attraction force to the magnetic member,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
July 9, 2021